On a former day of this term we remanded this cause for the reason that the proof as to negligence of defendant was not sufficient to support the judgment for plaintiff. We are now asked by appellant to reconsider our action in remanding the cause, and to render a judgment for appellant. Upon reconsideration, we are of opinion that the motion should be granted.
Article 1027, Revised Statutes, provides that when a judgment of the lower court is reversed, this court shall render such judgment as the court below should have rendered, "except when it is necessary that some matter of fact be ascertained, or the damage to be assessed or the matter to be decreed is uncertain, in either of which cases the cause shall be remanded for a new trial in the court below." The controlling issue in the case is whether defendant's negligence was the cause of the stock being killed.
The cause was tried by the court without a jury, and under the evidence the court should have rendered judgment for defendant. There is nothing in the record to indicate that the plaintiff's case was not fully *Page 237 
The cause was tried by the court without a jury, and under the evidence the court should have rendered judgment for defendant. There is nothing in the record to indicate that the plaintiff's case was not fully developed, or that it is probable on another trial other and stronger evidence as to defendant's negligence could be produced. This being the state of the record we feel it our duty to here render judgment for the appellant. Meyer v. Orynski, 25 S.W. Rep., 655; Stevens v. Hicks, 38 Tex. 656; Maverick v. Routh, 7 Texas Civ. App. 669[7 Tex. Civ. App. 669]; Williams v. Jones, 33 S.W. Rep., 1092.
The motion of appellant is sustained, and the judgment will be reversed and here rendered for appellant.
Motion granted. Reversed and rendered.
Application for writ of error dismissed by Supreme Court for want of jurisdiction.